UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1981


SHEET METAL WORKERS' INTERNATIONAL ASSOCIATION, Local 399,
AFL-CIO,

                Plaintiff – Appellee,

          v.

JAMES L. MCLEMORE, d/b/a Maximum Air Flow,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:07-cv-02912-CWH)


Submitted:   September 9, 2013            Decided:   October 9, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished   per curiam opinion.


Christopher W. Johnson, GIGNILLIAT, SAVITZ & BETTIS, L.L.P.,
Columbia, South Carolina, for Appellant.  Michael T. Anderson,
Arlus J. Stephens, MURPHY ANDERSON PLLC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Maximum Air Flow Co. appeals the district court’s order

enforcing     an    interest-arbitration            award       and    a     grievance-

arbitration award in favor of Sheet Metal Workers’ Association

International, Local 399, AFL-CIO (“Sheet Metal Workers’”). We

affirm.

     Sheet    Metal   Workers’     is   an    agent      and     local      union    that

represents    sheet   metal     workers      in   the    collective          bargaining

process. Maximum Air Flow is a private company located in South

Carolina     that   handles    sheet    metal       ducting      for       heating   and

ventilation systems. Sheet Metal Workers’ and Maximum Air Flow

were parties to several pre-hire agreements prior to the one at

issue here. This case arises out of the third pre-hire agreement

(“Agreement”).      The   Agreement     contained           a   mandatory       dispute

resolution process for grievances of either party, requiring the

parties to participate in the National Joint Adjustment Board’s

(“NJAB”) arbitration procedure. The Agreement also contained an

interest-arbitration          clause,       which       established          that     if

negotiations for a renewal of the Agreement came to a deadlock,

the parties were to submit the issue to the NJAB for a binding

decision on the matter.

     In May 2006, Sheet Metal Workers’ notified Maximum Air Flow

that it wanted to renew the Agreement. After the parties were

unable to reach a new agreement, Sheet Metal Workers’ submitted

                                        2
the unresolved negotiations to the NJAB. The NJAB ultimately

ordered       the    parties     to    execute          an    agreement,        the    interest-

arbitration          award,    which    was     to       be    negotiated        by    the        area

contractor group and Sheet Metal Workers’.

       Maximum       Air    Flow   refused          to    comply      with      the    interest-

arbitration agreement, prompting Sheet Metal Workers’ to file a

grievance with the NJAB. The NJAB thereafter issued a grievance-

arbitration award in favor of Sheet Metal Workers’, awarding

$341,915.00 in damages and an additional $47,589.00 to be paid

to the Local 399 Joint Apprenticeship and Training Committee.

       Sheet Metal Workers’ brought the underlying action pursuant

to § 301 of the Labor Management Relations Act (“LMRA”), 29

U.S.C. § 185, seeking judicial confirmation and enforcement of

the    two    arbitration        awards,      plus       costs      and     attorney’s        fees.

Maximum      Air     Flow     responded    by       moving     to     vacate     both    awards.

Sheet Metal Workers’ contended that the statute of limitations

precluded Maximum Air Flow from vacating the awards.

       The    district        court,   after        a    hearing,         agreed      with    Sheet

Metal Workers’ that the statute of limitations barred Maximum

Air Flow’s challenge. Sheet Metal Workers' Int'l Ass'n, Local

399,   AFL-CIO        v.    Maximum    Air    Flow        Co.,      877    F.   Supp.        2d    392

(D.S.C. 2012). Specifically, the district court held the dispute

was    a     labor    management       dispute          and    thus       the   LMRA    provided

jurisdiction; however, the LMRA does not provide a statute of

                                                3
limitations period for moving to vacate an arbitration award.

See, e.g., Int'l Longshoremen's Ass'n, AFL-CIO v. Cataneo Inc.,

990 F.2d 794, 799 (4th Cir. 1993). “To fill this void, courts

must look to the most analogous state statute.” Id. The district

court found South Carolina’s ninety-day statute of limitations,

S.C.    Code    Ann.   §   15-48-130(b),       which     applies      to    motions   to

vacate   an     arbitration   award,    to      be     the   most    analogous     state

statute. See Sheet Metal Workers' Int'l Ass'n, 877 F. Supp. 2d

at 398. The district court relied on similar cases from this

court    that    borrowed     the    statute      of     limitations        from   state

arbitration      statutes     when   the       dispute       involved      vacating   an

arbitration award. See id. at 397–98 & n.5. The district court

found Maximum Air Flow had not challenged either arbitration

award within the appropriate ninety-day period, and thus the

statute of limitations barred vacating these awards. See id. at

398.

       Maximum Air Flow now appeals, arguing the district court

erred    in     applying    South     Carolina’s         ninety-day        statute    of

limitations because the statute excludes direct application to

collective      bargaining    disputes.        The     issue    of   the    applicable

statute of limitations is a legal matter, which we review de

novo. See McCullough v. Branch Banking & Trust Co., 35 F.3d 127,

129 (4th Cir. 1994).



                                           4
      Having   reviewed     the   parties’    submissions,      the   district

court’s opinion, and the applicable law, we affirm substantially

on   the   reasoning   of   the   district   court’s   order.    Sheet   Metal

Workers' Int'l Ass'n, 877 F. Supp. 2d 392. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before us and oral argument would not

aid the decisional process.

                                                                      AFFIRMED




                                      5